STADION INVESTMENT TRUST SEVENTH AMENDMENT TO THE CUSTODY AGREEMENT THIS SEVENTH AMENDMENT, dated as of the 13th day March, 2013, to the Custody Agreement dated as of June 1, 2007, as amended September 26, 2007, October 23, 2009, June 18, 2010, March 8, 2012, December 28, 2012 and January 15, 2013 (the "Custody Agreement"), is entered into by and between STADION INVESTMENT TRUST, a Delaware statutory trust, (the “Trust”) and U.S. BANK, N.A., a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Custody Agreement; and WHEREAS, the parties desire to amend the Custody Agreement to add a fund; and WHEREAS, Article XV, Section 15.2 of the Custody Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Amended Exhibit C of the Custody Agreement is hereby superseded and replaced with Amended Exhibit C attached hereto. Except to the extent amended hereby, the Custody Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. STADION INVESTMENT TRUST U.S. BANK, N.A. By: /s/Judson P. Doherty By: /s/ Michael R. McVoy Name: Judson P. Doherty Name: Michael R. McVoy Title: President Title: SeniorVice President 1 AMENDED EXHIBIT C to the Custody Agreement Fund Names Separate Series of Stadion Investment Trust Name of Series Stadion Core Advantage Portfolio Stadion Managed Portfolio Stadion Trilogy Fund Stadion Olympus Fund Stadion Tactical Income Fund Stadion Market Opportunity Fund 2
